DETAILED ACTION
1. 	Claims 1-15 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mammou et al., (hereafter Mammou), “G-PCC codec description v2” published on  January 2019
As to claim 1, Mammou teaches A point cloud data transmission method, the method (Abstract, Fig.1a, Mammou specifically teaches a method and a device for encoding a point cloud data. Wherein the encoding  process comprise G-PCC (Geometry based Point Cloud Compression)  comprising:
acquiring point cloud data( Fig.1, point cloud positions  and an attributes of the point cloud are received by  Geometry based Point Cloud Compression(G-PCC) encoder);
encoding geometry information including positions of points of the point cloud data (Fig.1a section 3.1, Fig.1a illustrate   the G-PCC structure, wherein the structure generate geometric bitstream  by encoding (compressing)  the geometric of  the point cloud data, wherein  the geometry of the point cloud comprises the point positions only );
generating one or more levels of detail (LODs) based on the geometry information and selecting one or more neighbor points of each point to be attribute-encoded based on the one or more LODs (3.6.6, Level of Detail) of each 3D points is generated based on the distance of each points, then the attributes value of 3D points in each LOD is encoded by applying prediction in LOD-based order. For example, when the attributes value of P2 is encoded by using prediction, a distance based weighted average value of P0, P5 and P4 is set to predictor index equal to 0. Then, the value of nearest neighbor point P4 is set to predictor index equal to 1. Moreover, the value of next nearest neighbor point P5 and P0 are set to predictor index equal to 2 and 3 respectively);
encoding attribute information of each point based on the selected one or more neighbor points of each point ( Fig.1a, 3.6.6, For example, the attributes value of P2 is predicted by calculating the distance based weighted average value of P0, P5 and P4 which were encoded or decoded prior to P2.); and
transmitting the encoded geometry information, the encoded attribute information, (Fig.1a, the decoder receive geometry bitstream and attribute bitstream  of point cloud data encoded by the encoder) and signaling information (3.3.2, a binary flag is coded to signal if the DCM is applied (flag=1) or not (flag=0) to the node.)
	
As to claim 2, Mammou teaches the selected one or more neighbor points of each point are located within a maximum neighbor point distance (3.6.6, table 2, the maximum number of predictor candidate (MaxNumCand) is defined and it is encoded into attributes header. In the current implementation, MaxNumCand is set to equal to 5 (number Of Nearest Neighbors In Prediction + 1) and it is used in encoding and decoding predictor index with truncated unary binarization ).

As to claim 3, Mammou teaches the maximum neighbor point distance is determined based on a base neighbor point distance (3.6.6, For example, when the attributes value of P2 is encoded by using prediction, a distance based weighted average value of P0, P5 and P4 is set to predictor index equal to 0. Then, the value of nearest neighbor point P4 is set to predictor index equal to 1. Moreover, the value of next nearest neighbor point P5 and P0 are set to predictor index equal to 2 and 3 respectively ) and a maximum neighbor point range ((3.2.3.2, NT (Number Touching) be the number of all occupied child nodes touching (or directly adjacent to) the sub-node from all already-coded occupied neighbouring nodes of the node)

As to claim 4, Mammou teaches  when the one or more LODs are generated based on an octree (3.2, 3.5-3.6, The level of detail (LOD) generation process. Re-organizes the points into a set of refinement levels                 
                    
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                        
                            l
                            =
                            0
                            …
                            L
                            -
                            1
                        
                    
                
            ,  based on Octree. Specifically the quantized positions ordered according to the octree decoding process.  It is applied at both the encoder and the decoder side. The LOD is obtained by taking the union of the refinement levels R_0,R_1,…,R_l. This process is repeated until all the LODs are generated or until all the vertices have been visited), the base neighbor point distance is determined based on a diagonal distance of one node at a specific LOD (3-5-3.6, the level of detail (LOD) generation process, re-organizes the points into a set of refinement levels                 
                    
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                        
                            l
                            =
                            0
                            …
                            L
                            -
                            1
                        
                    
                
            , according to a set of Euclidean distances).

As to claim 5, Mammou teaches the maximum neighbor point range is a number of neighbor nodes of each point (3.2.3.2, NT (Number Touching) be the number of all occupied child nodes touching (or directly adjacent to) the sub-node from all already-coded occupied neighbouring nodes of the node) and is signaled in the signaling information (section 3.2, page 7, If the node is eligible for DCM, then a flag is coded to signal if the DCM is applied or not. This flag may be determined by an encoder based upon the number of points belonging to the volume attached to the node).

Claim 6 is rejected the same as claim 1 except claim 6 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 6.

Claim 7 is rejected the same as claim 2 except claim 7 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 7.

Claim 8 is rejected the same as claim 3 except claim 8 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 8.

Claim 9 is rejected the same as claim 4 except claim 9 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 9.



As to claim 11, Mammou teaches A point cloud data reception apparatus, the apparatus (Fig.1 illustrate G-PCC (Geometry based Point Cloud Compression)  decoder that receive encoded bitstream ) comprising:
a receiver configured to receive geometry information, attribute information, and signaling information (Fig.1, Fig.1 illustrate G-PCC (Geometry based Point Cloud Compression)  decoder   that receive  the geometric bitstream and attribute bitstream compressed by the encoder)
a geometry decoder configured to decode the geometry information based on the signaling information (Fig.1a, 3.3.2, the decoder receive geometry bitstream and attribute bitstream of point cloud data encoded by the encoder and decode the bitstream, further the bitstream are decoded based on the binary flag which is coded to signal if the DCM is applied (flag=1) or not (flag=0) to the node);
an attribute decoder (Fig.1a ) configured to generate one or more levels of detail (LODs) based on the geometry information, select one or more neighbor points of each point to be attribute-decoded based on the one or more LODs, and decode the attribute information of each point based on the selected one or more neighbor points of each point and the signaling information (3 .6.6, Level of Detail) of each 3D points is generated based on the distance of each points, then the attributes value of 3D points in each LOD is encoded  (then decoded by the decoder)by applying prediction in LOD-based order. For example, when the attributes value of P2 is encoded ( then decoded by the decoder)by using prediction, a distance based weighted average value of P0, P5 and P4 is set to predictor index equal to 0. Then, the value of nearest neighbor point P4 is set to predictor index equal to 1. Moreover, the value of next nearest neighbor point P5 and P0 are set to predictor index equal to 2 and 3 respectively)and
a renderer configured to render point cloud data restored based on the decoded geometry information and the decoded attribute information (Fig.1a, The decoder unit reconstruct the original  position and attribute data inputted to the encoder unit after passing through first encoding then decoding  process) ).

Claim 12 is rejected the same as claim 2 except claim 12 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 13 is rejected the same as claim 3 except claim 13 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 13.

Claim 14 is rejected the same as claim 4 except claim 14 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14.

Claim 15 is rejected the same as claim 5 except claim 15 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

	





Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699